Citation Nr: 0712963	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-04 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for an acquired food 
allergy to shellfish.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1975 to March 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to secure a medical examination or opinion if one is 
necessary to decide a claim for benefits.  38 U.S.C.A. § 
5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under the VCAA, a VA 
examination is considered necessary to the decision of a 
claim if there is competent evidence on file that a veteran 
has a current disability or persistent and recurring symptoms 
of disability that in turn may be associated with his active 
service but the medical evidence on file is insufficient to 
resolve the claim.  38 U.S.C.A. § 5103A(d)(2); see also 38 
C.F.R. § 3.159(c)(4)(i).

In the current case, the Board notes there is competent 
evidence of record of the presence of hearing loss.  A report 
of private audiological testing which was conducted in April 
2005 appears to demonstrate the presence of hearing loss.  
The results of the graph were not interpreted by a health 
care professional but a plain view of the evidence does seem 
to indicate that the veteran has hearing loss for VA 
purposes.  Furthermore, the veteran has alleged that his 
hearing loss was due to acoustic trauma he was exposed to 
while working around aircraft.  The fact that the veteran 
worked around aircraft is confirmed in the service personnel 
records.  The veteran has not been afforded a VA examination 
to determine the nature, extent and etiology of the veteran's 
hearing loss.  Such examination is required in order to 
accurately adjudicate the claim of entitlement to service 
connection for hearing loss.  

The veteran has alleged that he currently is allergic to 
shellfish which symptomatology began while he was on active 
duty.  The Board notes there is competent evidence of the 
presence of a food allergy during active duty.  The service 
medical records demonstrate that the veteran was treated one 
time for general urticaria which was opined to be secondary 
to food sensitivity with crab being the main suspect.  The 
veteran has reported that, subsequent to his discharge, he 
has had several reactions to shellfish which necessitated 
medical treatment.  While the records of this treatment have 
not been associated with the claims file, the Board finds the 
veteran is competent to report that he experienced symptoms 
of an allergic reaction.  Furthermore, he has opined that the 
allergic reactions were due to exposure to shellfish.  The RO 
denied the claim based on a finding that a food allergy is a 
congenital defect.  However, the RO did not cite to any 
medical authority to support this finding.  The Board finds 
that a VA examination is required in order to determine if 
the veteran currently experiences a shellfish allergy which 
was incurred in or aggravated by the veteran's active duty 
service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  The issue currently before the Board satisfies all 
the requirements set out under McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to have 
the veteran undergo appropriate VA 
examinations to ascertain whether he 
currently has hearing loss and/or a food 
allergy which was incurred in or 
aggravated by active duty.  Any necessary 
testing should be conducted.  If hearing 
loss is present, the examiner should 
specify whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the hearing loss was 
incurred in or aggravated by the veteran's 
active duty service including exposure to 
aircraft noise.  If a food allergy is 
diagnosed, the examiner must provide an 
opinion as to whether the allergy was a 
congenital condition or an acquired 
condition.  If the food allergy is found 
to be an acquired condition, the examiner 
should specify whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the food allergy was 
incurred in or aggravated by the veteran's 
active duty service.  The examiners should 
review pertinent documents in the 
veteran's claims folder before issuing the 
written reports requested herein.  Reasons 
and bases for all opinions expressed 
should be provided. 

2.  After completing the above action, and 
any other development as may be required, 
the veteran's claims should be 
readjudicated.  If either claim remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

